Title: From George Washington to Peter Muhlenberg, 12 March 1782
From: Washington, George
To: Muhlenberg, Peter


                        
                            Sir
                            Philada 12th March 1782
                        
                        The Adjutant General informed me some little time ago that you had written to him to know whether you were to
                            go on to the southern Army or remain in Virginia—I desired him to acquaint you that you should remain there ‘till further
                            orders—
                        By a late letter from his Excellency the Governor I find that a Bill has passed for recruiting the line, and
                            as there cannot be at present any command for you in the southern Army, you cannot be so well employed as in
                            superintending the recruiting service, which I desire you will undertake—I write to Colo. Febiger, who formerly had the
                            direction of that business, to take his orders in future from you—The recruiting Law having been mislaid, I cannot proceed
                            to point out your line of conduct particularly—I can only recommend a strict conformity to the Law, and make an earnest request that the Recruits may be drawn to the place of General Rendezvous as soon as possible after they are raised for want of which heretofore, the Men after they were raised, have been dissapated & lost to the injury of the Service & burthen of the State. I had directed three or four hundred suits of
                            Cloathes to be sent to Colo. Febiger—you will upon their arrival receive them and see them carefully and properly
                            distributed & regular accounts kept thereof—listed—should your success in recruiting be rapid, a further supply can be
                            forwarded.
                        Lt Colo. Carrington will before he leaves town, make the necessary arrangements for the support of whatever
                            post may be fixed upon for the General Rendezvous, which will remove many former difficulties.
                        You will inform Majr General Greene of the duty which you are upon—you will acquaint him from time to time of
                            your proceedings and take his directions for the manner of forwarding the Recruits—and for any other matters respecting
                            the arrangement of the line, as it falls under his immediate command—You will only observe that a proportion of the
                            Recruits are to be reserved and destined for the Regiment of the State which is at Fort Pitt.
                        you will also keep me advised of your progress in the business upon which you will be employed—I shall expect
                            these advices once a fortnight by Post. I am &c
                        
                    